Title: From Thomas Jefferson to William Waller Hening, 27 February 1807
From: Jefferson, Thomas
To: Hening, William Waller


                        
                            Sir
                            
                            Washington Feb. 27. 07.
                        
                        It has not been in my power sooner to acknolege your letter of Feb. 4. after repeating that my printed
                            collection of laws, which are in strong bound volumes, are at your service, I must observe as to the Manuscript volumes,
                            that several of them run into one another in point of time, so that the same act will be found in several volumes, and
                            will require a good deal of collating. but what presents a greater difficulty is, that some of these volumes seem to have
                            been records of the council, and to contain intersperced copies of some laws. these volumes are in a black letter,
                            illegible absolutely but to those habituated to it and far beyond the competence of an ordinary scribe. I have never
                            myself searched up the acts which these volumes contain. I have always expected they would fill up som of the lacunae in
                            the list I sent to mr Wythe. as this compilation can be made but once, because in doing it the originals will fall to
                            pieces, my anxiety that justice shall be done it, obliges me to say that it cannot be done till I become resident at
                            Monticello. there I will superintend it myself, freely giving my own labour to whoever undertakes to copy & publish,
                            whether on public or private account. the copyist must probably live with me during the work, & of course I must take
                            some part in his choice. seeing no inconvenience in publishing first the edited & secondly the unedited laws, I am in
                            hopes that you will think the former may at once be entered on. Accept my salutations & assurances of great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    